United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3750
                                    ___________

Patricia Fisher,                     *
                                     *
          Appellant,                 *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Southern District of Iowa
Iowa Commission of Veterans Affairs, *
                                     *      [UNPUBLISHED]
          Appellee.                  *
                                ___________

                           Submitted: August 17, 2000

                                Filed: September 11, 2000
                                    ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                          ___________

PER CURIAM.

      Patricia Fisher appeals from the final judgment entered in the District Court1 for
the Southern District of Iowa granting summary judgment in favor of the Iowa
Commission of Veterans Affairs based on Eleventh Amendment immunity. Fisher’s
complaint asserted violations of the Americans with Disabilities Act (ADA), 42 U.S.C.


      1
      The Honorable Ross A. Walters, Chief United States Magistrate Judge for the
Southern District of Iowa, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
§ 12112, et seq., against her former employer, a state agency. After reviewing the
record and the parties& briefs, we conclude the district court properly relied on our
decisions in Alsbrook v. City of Maumelle, 184 F.3d 999, 1010 (8th Cir. 1999) (en
banc) (in applying Title II of ADA to States, Congress exceeded its authority under § 5
of Fourteenth Amendment), cert. granted, 120 S. Ct. 1003, and dismissed, 120 S. Ct.
1265 (2000), and DeBose v. Nebraska, 207 F.3d 1020, 1021 (8th Cir. 1999) (extending
Alsbrook to Title I of ADA), petition for cert. filed, 68 U.S.L.W. 3391 (U.S. Dec. 1,
1999) (No. 99-940). Additionally, the Supreme Court recently held that Congress
exceeded its authority under § 5 of the Fourteenth Amendment by purporting to
abrogate the states’ Eleventh Amendment immunity in lawsuits brought under the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq. See Kimel v. Florida Bd.
of Regents, 120 S. Ct. 631, 650 (2000). Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-